DETAILED ACTION
In view of the appeal brief filed on 11/02/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner notes that as set forth above, PROSECUTION IS HEREBY REOPENED in view of the appeal brief filed 11/02/2021.  The references previously of record are still relied upon, but the features of these references which are cited and the limitations for which they are relied upon have substantively changed.  See the 35 USC 103 section below for details.  Arguments and remarks made in the appeal 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).   All copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau.

Response to Arguments
Applicant argues that the proposed modification (the combination of Tatsuoka with Hellestrand) renders the prior art unsatisfactory for its intended purpose.  Applicant argues that Hellestrand’s decomposition of the user program into linear blocks would cause the timeslicing of Tatsuoka to no longer be present.  However, the linear blocks of Hellestrand are not incompatible with the timeslicing of Tatsuoka.  One of ordinary skill in the art could reasonably apply the teachings of Hellestrand to the timeslices of Tatsuoka, as the number of instructions relied upon by Tatsuoka (¶27 The processor core models PE0 and PE1 are synchronized SNC with each other every predetermined number of execution instructions) would be set by each linear block from Hellestrand (see Hellestrand col 6 line 19-33, “linear blocks of one or more instructions”).  Tatsuoka indeed seems to teach toward Hellestrand, by utilizing predetermined numbers of instructions.  The similarity between the predetermined number of instructions and the linaer blocks of one or more instructions does not appear to render Hellestrand and Tatsuoka incompatible, and as such this argument is respectfully not persuasive.
The argument regarding the principle of operation of the references being changed by the proposed modification is no longer applicable due to changes in how the references are cited and relied 
The arguments regarding the dependent claims 2, 16, and 30 are no longer applicable due to the changes in how the references are cited and relied upon.  
The arguments regarding the dependent claims 7, 21, and 35 are no longer applicable due to the changes in how the references are cited and relied upon.  
The arguments regarding the dependent claims 9, 23, and 37 are no longer applicable due to the changes in how the references are cited and relied upon.  
The arguments regarding the dependent claims 12, 26, and 40 allege that neither reference discloses a user defined time period.  These arguments are respectfully not persuasive as applied to the current rejection, as those claims do not invoke antecedent basis for the time period, and Hellestrand discloses numerous examples of user defined parameters that fall within the scope of “time periods”.  See the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7, 9, 11-21, 23, 25-35, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuoka (US 2006/0229861 A1) in view of Hellestrand (US 6,263,302 B1).
Examiner notes that the dependent claims are substantively similar to each other across the three independent claims, and as such have been grouped together below to improve legibility and clarity (in the same manner appellant grouped them in the appeal brief).  In each case, the specific language of the method claim (i.e. claims 1-8, 9, 11-14) are recited, but the grounds of rejection are equally applicable to the equivalent system and computer-readable medium claims. 
Regarding Claim 1:
Tatsuoka teaches:
timeslicing instructions sets for a plurality of processors to be simulated using a plurality of cores, and (Fig. 1; ¶13 FIG. 1 is a time chart for explaining operations of multiprocessor core model simulators; ¶25 Note that in FIG. 1, the thick frame represents one thread.; examiner notes the figure illustrates timeslicing for each thread.)
of running a plurality of simulated processors on the plurality of cores, (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted.; examiner notes that an individual processor core falls within the scope of a "processor", and multiple cores therefore falls within the scope of a plurality of processors.)

the method further including completing a timeslice time period of the simulation of the plurality of processors running on the plurality of cores, in which the plurality of processors have been suspended, (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, denoted in Fig. 1 by labelling each timeslice with 105a, 105b, 105c; ¶31 when the processor core model PE0 terminates the execution earlier at a timing t2, it goes into the waiting state ... Next, when the processor core model PE1 terminates the execution at a timing t3, it goes into the waiting state; ¶32 When the processor core models PE0 and PE1 finish the execution, the wait function 501 synchronizes the processor core models PE0 and PE1 to awaken both of them from the waiting state; examiner notes that a processor core model in a sleep state (¶30, ¶35) or wait state (¶31-34) falls within the scope of "suspended")
the method including the steps of: (I) determining the timeslice time period; (¶28 The multiprocessor cores 901 and 901 which are each constructed by an actual one chip are synchronized at the same clock intervals or at the intervals of a constant multiple of a clock.)
(III) for each simulated processor relating to the plurality of different processor models, estimating how many instructions will be run in the timeslice time period, using the results of step (II); (¶27 The processor core models PE0 and PE1 are synchronized SNC with each other every predetermined number of execution instructions (the number of run steps) of the threads 102 and 103.; see also Hellestrand col 6 line 19-33, applicable as Hellestrand is relied upon in combination with Tatsuoka to render the preceding limitation (step II) obvious.)
(IV) determining an instruction list for each simulated processor, according to the results of step (III), for the timeslice time period; (Figure 3, elements 102 and 103 represent the instruction threads to 
(a) simulating the plurality of processors in parallel on the plurality of cores until the plurality of processors have been suspended; and (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, denoted in Fig. 1 by labelling each timeslice with 105a, 105b, 105c; ¶31 when the processor core model PE0 terminates the execution earlier at a timing t2, it goes into the waiting state ... Next, when the processor core model PE1 terminates the execution at a timing t3, it goes into the waiting state; ¶32 When the processor core models PE0 and PE1 finish the execution, the wait function 501 synchronizes the processor core models PE0 and PE1 to awaken both of them from the waiting state; ¶35 when the processor core models PE0 and PE1 terminate execution of all the instructions at a timing t8, the main thread 301 awakes from the sleep state, and returns to the processing of the main thread 301.)
Tatsuoka does not teach in particular, but Hellestrand teaches:
(II) for a plurality of different processor models, for each respective processor model, consulting a respective record of its respective timing information; (Fig. 2 elements 207 and 208 illustrate different processor simulations, each with its own element for "timing information"; col 6 line 5-15, accumulates a simulation time delay when operating, the simulation time delay determined using timing information that accounts for instruction timing including pipeline effects)
(b) running the suspended processors, consecutively in the order of their earliest simulation time, to ensure data structure consistency, to complete the timeslice time period of the simulation of the plurality of processors running on the plurality of cores. (Fig. 9; col 24 line 1 to col 25 line 17 describes the timing operations of the reference which include sequential interrupt and synchronization based execution, see in that section e.g. col 24 lines 54-60, continues to execute, including processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the different processor simulators and timing structure of in the processor core modeling of Tatsuoka since “Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one target processor.  It is therefore desirable to have a co-simulation design system that provides for rapidly simulating such an electronic system, including simulating respective user programs executing on the target processors, such processor simulation providing timing detail that takes into account instruction timing and pipeline effects for target processors that include a pipeline.” (Hellestrand, col 4, lines 7-24)

Regarding Claim 15:
Tatsuoka teaches:
the system configured to timeslice instructions sets for a plurality of processors to be simulated using a plurality of cores, (Fig. 1; ¶13 FIG. 1 is a time chart for explaining operations of multiprocessor core model simulators; ¶25 Note that in FIG. 1, the thick frame represents one thread.; examiner notes the figure illustrates timeslicing for each thread.)
the system configured to: (I) determine a timeslice time period; (¶28 The multiprocessor cores 901 and 901 which are each constructed by an actual one chip are synchronized at the same clock intervals or at the intervals of a constant multiple of a clock.)
(III) for each simulated processor relating to the plurality of different processor models, estimate how many instructions will be run in the timeslice time period, using the results of (II); (¶27 The processor core models PE0 and PE1 are synchronized SNC with each other every predetermined number of execution instructions (the number of run steps) of the threads 102 and 103.; see also Hellestrand col 6 line 19-33, applicable as Hellestrand is relied upon in combination with Tatsuoka to render the preceding limitation (step II) obvious.)
(IV) determine an instruction list for each simulated processor, according to the results of (III), for the timeslice time period; (Figure 3, elements 102 and 103 represent the instruction threads to be run; ¶31 a predetermined number I1 of execution instructions of the thread; examiner notes that in the combination, the predetermined number l1 would be predetermined according to the combination of Tatsuoka and Hellestrand, as features of Hellestrand are relied upon in rendering steps II and III obvious.)
wherein the system is further configured to run a plurality of simulated processors on the plurality of cores, (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the 
in which simulation of the processors is performable in parallel on the plurality of cores, (¶25 A plurality of processor core models PE0 and PE1 execute a plurality of threads 102 and 103 in parallel; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted)
the system configured to complete the timeslice time period of the simulation of the plurality of processors running on the plurality of cores, in which the plurality of processors have been suspended, the system further configured to: (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, denoted in Fig. 1 by labelling each timeslice with 105a, 105b, 105c; ¶31 when the processor core model PE0 terminates the execution earlier at a timing t2, it goes into the waiting state ... Next, when the processor core model PE1 terminates the execution at a timing t3, it goes into the waiting state; ¶32 When the processor core models PE0 and PE1 finish the execution, the wait function 501 synchronizes the processor core models PE0 and PE1 to awaken both of them from the waiting state; examiner notes that a processor core model in a sleep state (¶30, ¶35) or wait state (¶31-34) falls within the scope of "suspended")
Tatsuoka does not teach in particular, but Hellestrand teaches:
(II) for a plurality of different processor models, for each respective processor model, consult a respective record of its respective timing information; (Fig. 2 elements 207 and 208 illustrate different processor simulations, each with its own element for "timing information"; col 6 line 5-15, accumulates a simulation time delay when operating, the simulation time delay determined using timing information that accounts for instruction timing including pipeline effects)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the different processor simulators and timing structure of in the processor core modeling of Tatsuoka since “Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one target processor.  It is therefore desirable to have a co-simulation design system that provides for 

Regarding Claim 29:
Tatsuoka teaches:
timeslice instructions sets for a plurality of processors to be simulated using a plurality of cores, and (Fig. 1; ¶13 FIG. 1 is a time chart for explaining operations of multiprocessor core model simulators; ¶25 Note that in FIG. 1, the thick frame represents one thread.; examiner notes the figure illustrates timeslicing for each thread.)
to run a plurality of simulated processors on the plurality of cores, (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted.; examiner notes that an individual processor core falls within the scope of a "processor", and multiple cores therefore falls within the scope of a plurality of processors.)
in which simulation of the processors is performed in parallel on the plurality of cores, (¶25 A plurality of processor core models PE0 and PE1 execute a plurality of threads 102 and 103 in parallel; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted)
the computer program product further executable to complete a timeslice time period of the simulation of the plurality of processors running on the plurality of cores, in which the plurality of processors have been suspended, (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, 
the computer program product executable to: (I) determine the timeslice time period; (¶28 The multiprocessor cores 901 and 901 which are each constructed by an actual one chip are synchronized at the same clock intervals or at the intervals of a constant multiple of a clock.)
(III) for each simulated processor relating to the plurality of different processor models, estimate how many instructions will be run in the timeslice time period, using the results of (II); (¶27 The processor core models PE0 and PE1 are synchronized SNC with each other every predetermined number of execution instructions (the number of run steps) of the threads 102 and 103.; see also Hellestrand col 6 line 19-33, applicable as Hellestrand is relied upon in combination with Tatsuoka to render the preceding limitation (step II) obvious.)
(IV) determine an instruction list for each simulated processor, according to (III), for the timeslice time period; (Figure 3, elements 102 and 103 represent the instruction threads to be run; ¶31 a predetermined number I1 of execution instructions of the thread; examiner notes that in the combination, the predetermined number l1 would be predetermined according to the combination of Tatsuoka and Hellestrand, as features of Hellestrand are relied upon in rendering steps II and III obvious.)
(a) simulate the plurality of processors in parallel on the plurality of cores until the plurality of processors have been suspended; and (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in 
Tatsuoka does not teach in particular, but Hellestrand teaches:
(II) for a plurality of different processor models, for each respective processor model, consult a respective record of its respective timing information; (Fig. 2 elements 207 and 208 illustrate different processor simulations, each with its own element for "timing information"; col 6 line 5-15, accumulates a simulation time delay when operating, the simulation time delay determined using timing information that accounts for instruction timing including pipeline effects)
(b) run the suspended processors, consecutively in the order of their earliest simulation time, to ensure data structure consistency, to complete the timeslice time period of the simulation of the plurality of processors running on the plurality of cores. (Fig. 9; col 24 line 1 to col 25 line 17 describes the timing operations of the reference which include sequential interrupt and synchronization based execution, see in that section e.g. col 24 lines 54-60, continues to execute, including processing the new event information, until it reaches time T4, at which time the processor simulator 207 task in the event queue of the interface mechanism causes the resume mechanism 251 to re-start the suspended process. Processor 2 simulator 208 now processes for time ΔT8 at which time another significant event occurs.  See also the block order of appearance: col 28 lines 50-61, The function inserted at the end of each block calls the cache simulator to look up the data cache for all the references in the list, in execution order ... the execution in order of appearance in the linear code block; col 37 lines 20-24, The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the different processor simulators and timing structure of in the processor core modeling of Tatsuoka since “Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one target processor.  It is therefore desirable to have a co-simulation design system that provides for rapidly simulating such an electronic system, including simulating respective user programs executing on the target processors, such processor simulation providing timing detail that takes into account instruction timing and pipeline effects for target processors that include a pipeline.” (Hellestrand, col 4, lines 7-24)

Regarding Claims 2, 16, and 30:
Tatsuoka teaches:
the method applying to a timeslice of the plurality of simulated processors runnable on the plurality of cores, the method including the steps of: (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, 
(i) determining an instruction list for each processor for the timeslice; (Figure 3, elements 102 and 103 represent the instruction threads to be run; ¶31 a predetermined number I1 of execution instructions of the thread; examiner notes that in the combination, the predetermined number l1 would be predetermined according to the combination of Tatsuoka and Hellestrand, as features of Hellestrand are relied upon in rendering steps II and III obvious.; see Figs. 1 and 5 illustrating that the instructions are for timeslices)
(ii) allocating processors which have not yet been simulated in the timeslice to run on any available cores; (¶25 A plurality of processor core models PE0 and PE1 execute a plurality of threads 102 and 103 in parallel; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted)
(iii) for each allocated processor, running to the end of the timeslice and saving the simulation state of the processor as it completes the timeslice, and (Figs. 1 and 5; ¶35 Next, when the processor core models PE0 and PE1 terminate execution of all the instructions at a timing t8, the main thread 301 awakes from the sleep state, and returns to the processing of the main thread 301.; examiner notes that these sections illustrate that the reference runs its simulations to the end of the timeslice; ¶47-48 the debugger 701 is added to the multiprocessor core model simulator ...  can monitor an internal state thereof by stopping it by an optional execution instruction of each of the processor core models PE0 to PEN; examiner notes that as the simulation is progressed, its data is inherently stored in the memory of 
(iv) returning to step (ii) unless the plurality of processors have all been simulated in this timeslice. (¶35 when the processor core models PE0 and PE1 terminate execution of all the instructions at a timing t8, the main thread 301 awakes from the sleep state, and returns to the processing of the main thread 301.; examiner notes that the main thread only awakes and continues when both core models have finished executing for the block.)

Regarding Claims 3, 17, and 31:
Tatsuoka teaches:
wherein the number of the plurality of simulated processors exceeds the number of the plurality of cores. (¶6 describes operation with only a single core and two core simulations.  Examiner notes that doubling the single core to be two cores is disclosed in the reference, and that matching this by doubling the core simulations to four total (two per core) would thus be obvious as it would be amount to simple substitution of one known element for another to obtain predictable results.  the reference already discloses both multiple core simulations per core and performing multiple core simulations on a single core.  The substitution would result in predictable results (execution of 4 core simulations across 2 cores in the same manner), and one of ordinary skill in the art could reasonably have executed such a simulation as the reference already enables multiple core simulations being executed on multiple cores.  In view of the above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to perform 4 core simulations on 2 cores, which falls within the scope of the claim language here.)

Regarding Claims 4, 18, and 32:

wherein the number of the plurality of simulated processors does not exceed the number of the plurality of cores. (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted.; examiner notes that the reference describes two simulated cores and two actual processor cores (an equal number, rather than exceeding))

Regarding Claims 5, 19, and 33:
Tatsuoka teaches:
in which the method is repeated for a set of consecutive timeslices. (Fig. 1 illustrates consecutive timeslices broken down in Fig. 5; see also ¶24 and ¶32)

Regarding Claims 6, 20, and 34:
Tatsuoka teaches:
a method of ensuring correct synchronization of a plurality of simulated processors, (examiner notes that this amounts to intended use via reciting intended results, and accordingly does not receive patentable weight.  Regardless, this is disclosed in ¶54, the threaded core models are synchronized by utilizing the barrier model)
the plurality of simulated processors running on a plurality of cores, (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... 
the method applying to a timeslice of the plurality of simulated processors running on the plurality of cores, including: (Fig. 1; ¶13 FIG. 1 is a time chart for explaining operations of multiprocessor core model simulators; ¶25 Note that in FIG. 1, the thick frame represents one thread.; examiner notes the figure illustrates timeslicing for each thread.)
running each processor on a core, and (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted.)
for each processor, suspending the processor if a synch event is found, or (¶27-28 describes synchronization operations, including when synchronization is performed (and by extention, when it is not performed))
running the processor to the end of the timeslice, if a synch event is not found. (¶27-28 describes synchronization operations, including when synchronization is performed (and by extention, when it is not performed))

Regarding Claims 7, 21, and 35:
Tatsuoka teaches:
(i) determining an instruction list for each processor for the timeslice; (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... 
(ii) allocating processors which have not yet been simulated in the timeslice to run on any available cores; (Figure 3, elements 102 and 103 represent the instruction threads to be run; ¶31 a predetermined number I1 of execution instructions of the thread; examiner notes that in the combination, the predetermined number l1 would be predetermined according to the combination of Tatsuoka and Hellestrand, as features of Hellestrand are relied upon in rendering steps II and III obvious.; see Figs. 1 and 5 illustrating that the instructions are for timeslices)
(iv) if a synch event is not found for a processor, running to the end of the timeslice and saving the simulation state of the processor as it completes the timeslice, and (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, denoted in Fig. 1 by labelling each timeslice with 105a, 105b, 105c; ¶31 when the processor core model PE0 terminates the execution earlier at a timing t2, it goes into the waiting state ... Next, when the processor core model PE1 terminates the execution at a timing t3, it goes into the waiting state; ¶32 When the processor core models PE0 and PE1 finish the execution, the wait function 501 synchronizes the processor core models PE0 and PE1 to awaken both of them from the waiting state;)
(v) returning to step (ii) unless the plurality of processors have all been simulated in this timeslice. (¶35 when the processor core models PE0 and PE1 terminate execution of all the instructions at a timing t8, the main thread 301 awakes from the sleep state, and returns to the processing of the main thread 301.; examiner notes that the main thread only awakes and continues when both core models have finished executing for the block.)
Tatsuoka does not teach in particular, but Hellestrand teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the different processor simulators and timing structure of in the processor core modeling of Tatsuoka since “Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one 

Regarding Claims 9, 23, and 37:
Tatsuoka teaches:
(v) running to the end of the timeslice and saving the simulation, and (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, denoted in Fig. 1 by labelling each timeslice with 105a, 105b, 105c; ¶31 when the processor core model PE0 terminates the execution earlier at a timing t2, it goes into the waiting state ... Next, when the processor core model PE1 terminates the execution at a timing t3, it goes into the waiting state; ¶32 When the processor core models PE0 and PE1 finish the execution, the wait function 501 synchronizes the processor core models PE0 and PE1 to awaken both of them from the waiting state;)
(vi) repeating steps (i) to (v) until the list is empty, (¶35 when the processor core models PE0 and PE1 terminate execution of all the instructions at a timing t8, the main thread 301 awakes from the sleep state, and returns to the processing of the main thread 301.; examiner notes that the main thread only awakes and continues when both core models have finished executing for the block.)
wherein step (iii) is performed on the same core, to ensure data structure consistency. (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the 
Tatsuoka does not teach in particular, but Hellestrand teaches:
(i) reading a list of remaining suspended processors; (col 24 line 55-60, until it reaches time T4, at which time the processor simulator 207 task in the event queue of the interface mechanism causes the resume mechanism 251 to re-start the suspended process; see also Fig. 2 and col 19 line 1-10, The interface mechanism also includes a single suspend mechanism 249 and a single resume mechanism 251 to provide for suspending and resuming the operation of each of the processor simulator tasks.; examiner notes that in the system the resume mechanism must be provided with details of a suspended processor in order to get it to resume, equivalent to "reading" it, and that even a data entry of one suspended processor would fall within the scope of a "list" here if only one processor were suspended.)
(ii) checking the simulation time for each suspended processor; (col 6 line 14-19, According to one aspect of the invention, the hardware simulator passes resumption control information to the processor simulator after the most recently accumulated simulation time delay has been consumed by the hardware simulator.; examiner notes that the processor simulator is suspended here, as it is being passed "resumption control" to resume from suspension, and that as the hardware simulator is operating contingent on timing information from the suspended processor, it has recieved this information in some manner, equivalent to "checking" it.)
(iii) running the processor with the earliest simulation time, and removing that processor from the list; (Fig. 9; col 24 line 1 to col 25 line 17 describes the timing operations of the reference which include sequential interrupt and synchronization based execution, see in that section e.g. col 24 lines 54-60, continues to execute, including processing the new event information, until it reaches time T4, at which time the processor simulator 207 task in the event queue of the interface mechanism causes the resume mechanism 251 to re-start the suspended process. Processor 2 simulator 208 now processes for 
(iv) if a synch event is found, suspending the process, saving the simulation state and time, adding the processor back to the list of remaining suspended processors and returning to step (i); (Fig. 9; col 24 line 1 to col 25 line 17 describes the timing operations of the reference which include sequential interrupt and synchronization based execution, see in that section e.g. col 24 lines 54-60, continues to execute, including processing the new event information, until it reaches time T4, at which time the processor simulator 207 task in the event queue of the interface mechanism causes the resume mechanism 251 to re-start the suspended process. Processor 2 simulator 208 now processes for time ΔT8 at which time another significant event occurs.  See also the block order of appearance: col 28 lines 50-61, The function inserted at the end of each block calls the cache simulator to look up the data cache for all the references in the list, in execution order ... the execution in order of appearance in the linear code block; col 37 lines 20-24, The data cache lookups using the cache simulator are then executed at the end of the linear block in order of appearance in the linear block by executing the code inserted at the end of the linear block that calls the cache simulator 121.; examiner notes that as the simulation is progressed, its data is inherently stored in the memory of the executing system (as this is being performed on a computer, which inherently stores its operations in memory), and that storing in memory is equivalent to saving; examiner notes that adding the processor back to the list is equivalent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the different processor simulators and timing structure of in the processor core modeling of Tatsuoka since “Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one target processor.  It is therefore desirable to have a co-simulation design system that provides for rapidly simulating such an electronic system, including simulating respective user programs executing on the target processors, such processor simulation providing timing detail that takes into account instruction timing and pipeline effects for target processors that include a pipeline.” (Hellestrand, col 4, lines 7-24)

Regarding Claims 11, 25, and 39:
Tatsuoka teaches:
(V) repeating (I) to (IV) for a set of consecutive timeslices. (Figs. 1 and 5 - note each timeslice in Fig. 1 is expanded upon in Fig. 5, denoted in Fig. 1 by labelling each timeslice with 105a, 105b, 105c;)

Regarding Claims 12, 26, and 40:
Tatsuoka does not teach in particular, but Hellestrand teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the different processor simulators and timing structure of in the processor core modeling of Tatsuoka since “Computer networks are becoming ubiquitous, and it is desired to be able to operate a co-simulation design system on a computer network, with different elements of the design system running on different processors of the computer network to speed execution.  Similarly, multiprocessor computers are also becoming commonplace, and it would be desirable to be able to operate a co-simulation design system on a computer network, with different elements running on different processors of the computer network. Electronic systems nowadays may include more than one target processor.  It is therefore desirable to have a co-simulation design system that provides for rapidly simulating such an electronic system, including simulating respective user programs executing on the target processors, such processor simulation providing timing detail that takes into account 

Regarding Claims 13, 27, and 41:
Tatsuoka teaches:
wherein a time period is pre-defined. (¶28 The multiprocessor cores 901 and 901 which are each constructed by an actual one chip are synchronized at the same clock intervals or at the intervals of a constant multiple of a clock.; ¶31 a predetermined number I1 of execution instructions of the thread)

Regarding Claims 14, 28, and 42:
Tatsuoka teaches:
wherein a single core runs a single processor’s instruction list at any one time. (Figs. 1, 8, and 9; ¶12 a multicore model simulator having a plurality of threads, and a plurality of core models that execute the aforesaid plurality of threads is provided; ¶29 In FIG. 9, ... the processor core model PE0 is assigned to the processor core 902, and the processor core model PE1 is assigned to the processor core 901 ... optional assignment may be adopted; examiner notes that the individual core models are each assigned to a single core)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147